DETAILED ACTION
Notice of Pre-AlA or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending. Claims 1, 10,  and 19 are in independent forms. 
Priority
3. 	No foreign priority has been claimed.

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 12/10/2019 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
5. 	The drawings filed on 12/10/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1-3, 10-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Patent Application Publication No. 2018/0253866 (hereinafter Jain) in view of Liu et al. US Patent Application Publication No. 2013/0298195 (hereinafter Liu).
Regarding claim 1, Jain discloses a method at least partially controlled by a computing device, the method comprising: 
“determining a pixel-by-pixel bounds for a perturbed image”  (see Jain par. 0005, determining one or more image perturbations by back-propagating the errors associated with the object classes selected for the pixels of the first input image through the layers of the neural network without modifying the neural network);
“generating an adversarial example” (see Jain par. 0007, creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network);
“modifying, based on the pixel-by-pixel bounds, the adversarial example to generate the perturbed image” (see Jain par. 0102, a method includes creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network, determining whether the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network using a discriminator of the GAN, and modifying one or more input images provided to the neural network using the one or more distribution-based image perturbations for automated object recognition by the neural network responsive to determining that the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network); and 
“providing the perturbed image in an image-based (Jain in par. 0005 discloses modifying a second input image by applying the one or more image perturbations to one or more of the first input image or the second input image prior to providing the second input image to the neural network for examination by the neurons in the neural network for automated object recognition in the second input image); but Jain does not explicitly discloses Completely Automated Public Turing Test to tell Computers and Humans Apart (CAPTCHA).
However, in analogues art, Liu discloses Completely Automated Public Turing Test to tell Computers and Humans Apart (CAPTCHA) ( see Liu par. 0028, the user 106 using the computing device 102 accesses online applications or services via the network 104 and initially encounters an image-based CAPTCHA 108). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into the system of Jain to add images to an image database, generating the image-based CAPTCHA, and presenting the image-based CAPTCHA to a user to provide access to content for a wide range of online services and applications (see Liu par. 0008).
Regarding claim 2, Jain in view of Liu discloses the method of claim 1, the apparatus of claim 19,
Jain further discloses generating the adversarial example includes generating an initial perturbed image using an adversarial example generation technique (see Jain par. 0060, the image perturbations that are determined and applied to input images to improve object recognition by neural networks can be determined by a generative adversarial network (GAN). In one embodiment, the GAN generates the image perturbations that are then added to other images input into another neural network for object recognition).  

Regarding claim 3, Jain in view of Liu discloses the method of claim 2, 
Jane further discloses determining whether the initial perturbed image resides within the pixel-by-pixel bounds (see Jane par. 0010, determine potential pixel labels, back-propagating one or more potential errors in the potential pixel labels through the neural network to determine guided image perturbations).  

 Regarding claim 10, Jain discloses a computer storage device storing computer-executable instructions that, when executed on one or more processors, perform operations comprising: 
“determining a pixel-by-pixel bounds for a perturbed image” (see Jain par. 0005, determining one or more image perturbations by back-propagating the errors associated with the object classes selected for the pixels of the first input image through the layers of the neural network without modifying the neural network);
“generating an adversarial example” (see Jain par. 0007, creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network);
“modifying, based on the pixel-by-pixel bounds, the adversarial example to generate the perturbed image” (see Jain par. 0102, a method includes creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network, determining whether the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network using a discriminator of the GAN, and modifying one or more input images provided to the neural network using the one or more distribution-based image perturbations for automated object recognition by the neural network responsive to determining that the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network); and 
“providing the perturbed image to (Jain in par. 0005 discloses modifying a second input image by applying the one or more image perturbations to one or more of the first input image or the second input image prior to providing the second input image to the neural network for examination by the neurons in the neural network for automated object recognition in the second input image); but Jain does not explicitly discloses an image-based classification system.
However, in analogues art, Liu discloses an image-based classification system ( see Liu par. 0037, The information contained in the image may be classified into two types: low-level features and semantics. Low-level features are information, which has little to do with human perception or understanding. Computers are typically good at extracting low-level features from the image. Semantics are information that associates human interpretation of the image. For example, this may occur by identifying the semantically meaningful objects contained in an image, and the ability to understand the relationships of the objects. Low-level features are typically unique, meaning that the same low-level features would be generated when different computers perform the task or the same computer performs the task at different times. Semantics typically lacks of uniqueness. Different semantic meanings may be generated when the same image is perceived by different people or by the same person at different times. The gap between low-level features and semantic meanings may be exploited in designing the image-based CAPTCHA 108). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into the system of Jain to provide two segments that are not in the neighborhood of each other may be classified into a same object, if they have similar texture, pattern, or other low level features (see Liu par. 0053).

Regarding claim 11, Jain in view of Liu discloses the computer storage device of claim 10, 
Jain further discloses generating the adversarial example includes generating an initial perturbed image using an adversarial example generation technique (see Jain par. 0060, the image perturbations that are determined and applied to input images to improve object recognition by neural networks can be determined by a generative adversarial network (GAN). In one embodiment, the GAN generates the image perturbations that are then added to other images input into another neural network for object recognition).  
  
Regarding claim 12, Jain in view of Liu discloses the computer storage device of claim 11, 
Jain further discloses determining whether the initial perturbed image resides within the pixel-by-pixel bounds (see Jane par. 0010, determine potential pixel labels, back-propagating one or more potential errors in the potential pixel labels through the neural network to determine guided image perturbations).  
 
Regarding claim 19, Jain discloses an apparatus, comprising: 
“one or more processors ( Fig. 1, input image 106), wherein the one or more processors are configured to determine a pixel-by-pixel bounds for a perturbed image” (see Jain par. 0005, determining one or more image perturbations by back-propagating the errors associated with the object classes selected for the pixels of the first input image through the layers of the neural network without modifying the neural network);
 “- 19 -Attorney Docket Number: 1458-180569generate an adversarial example using an adversarial example generation technique” (see Jain par. 0007, creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network);
“modify, based on the pixel-by-pixel bounds, the adversarial example to generate the perturbed image” (see Jain par. 0102, a method includes creating one or more distribution-based image perturbations using a generator of a generative adversarial network (GAN) based on a distribution of one or more characteristics of pixels in image perturbations received by the GAN from a neural network, determining whether the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network using a discriminator of the GAN, and modifying one or more input images provided to the neural network using the one or more distribution-based image perturbations for automated object recognition by the neural network responsive to determining that the one or more distribution-based image perturbations are one or more of similar or identical to the image perturbations received from the neural network);  and 
 “provide the perturbed image in an image-based (Jain in par. 0005 discloses modifying a second input image by applying the one or more image perturbations to one or more of the first input image or the second input image prior to providing the second input image to the neural network for examination by the neurons in the neural network for automated object recognition in the second input image); but Jain does not explicitly discloses Completely Automated Public Turing Test to tell Computers and Humans Apart (CAPTCHA).
However, in analogues art, Liu discloses Completely Automated Public Turing Test to tell Computers and Humans Apart (CAPTCHA) ( see Liu par. 0028, the user 106 using the computing device 102 accesses online applications or services via the network 104 and initially encounters an image-based CAPTCHA 108). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into the system of Jain to add images to an image database, generating the image-based CAPTCHA, and presenting the image-based CAPTCHA to a user to provide access to content for a wide range of online services and applications (see Liu par. 0008).

8.	Claims 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Patent Application Publication No. 2018/0253866 (hereinafter Jain) in view of Liu et al. US Patent Application Publication No. 2013/0298195 (hereinafter Liu) in further view of Wenger US Patent Application Publication No. 2008/0218616 (hereinafter Wenger).
Regarding claim 4, Jane in view of Liu discloses the method of claim 3, the computer storage device of claim 12,
Jane further discloses when the initial perturbed image does not reside within the pixel-by-pixel bounds, adjusting the initial perturbed image by a Weber-Fechner based adversarial perturbation to reside within the pixel-by-pixel bounds (Jane in par. 0048-0050, The system 400 determines image perturbations based on input images, and provides these image perturbations to another neural network system (e.g., the neural network system 100 shown in FIGS. 1 and 2). The image perturbations can be used by the other neural network system 100 to modify input images 106 to modified input images 200, which are then examined by the neural network 100 to identify the objects 110, 112 in the original input image 106. The input image 406 includes pixels 114 (shown in FIG. 1) that are examined by the artificial neurons in the neural network in a forward propagation direction through the layers of the neural network); but does not explicitly discloses based on Weber-Fechner.
However, in analogues art, Wenger discloses based on Weber-Fechner (see Wenger par. 0068-0070, Convert the sampled value into a representation close to the human eye's perception at step 801. This could, for example, involve the application of Weber-Fechner law, which represents the relation between the magnitude of physical stimulus and the magnitude of psychological sense in human being).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wenger into the system of Jain and Liu to include a Weber-Fechner law established based on the fact that the response of the human visual system depends much less on the absolute luminance than the relation of its local variations to the surrounding luminance (see Wenger par. 0077).
  
Regarding claim 5, Jane in view of Liu in further view of Wenger discloses the method of claim 4, the computer storage device of claim 13, 
Wenger further discloses the Weber-Fechner based adversarial perturbation is equivalent to a difference between a Weber-Fechner based perturbed image and the initial perturbed image (see Wenger par. 0070-0074, Accumulate (over the course of several pictures) the converted value in an accumulator at step 802. Increase a counter at step 803. [0073] If the accumulator has not reached a pre-set threshold as determined at step 804, continue at step 801. Generate a message containing the value of the counter (and the spatial position of the sample) at step 805).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wenger into the system of Jain and Liu to include a Weber-Fechner law established based on the fact that the response of the human visual system depends much less on the absolute luminance than the relation of its local variations to the surrounding luminance (see Wenger par. 0077).

 Regarding claim 6, Jane in view of Liu in further view of Wenger discloses the method of claim 5, the computer storage device of claim 14,   
Wenger further discloses the Weber-Fechner based perturbed image is equivalent to an average of a maximum threshold value of the pixel-by-pixel bounds and a minimum threshold value of the pixel-by-pixel bounds (see Wenger par. 0077, the measure of the relative variation of luminance is known as contrast. The contrast sensitivity of the human visual system can be measured using a variable called threshold contrast against a wide of luminance or intensity. The threshold contrast is the minimum contrast necessary for an observer to detect a change in the light intensity. According to the Weber-Fechner law, the threshold contrast is very high when the intensity is extremely low. The threshold contrast decreases as the light intensity increases until the light intensity reaches a certain level).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wenger into the system of Jain and Liu to include a Weber-Fechner law established based on the fact that the response of the human visual system depends much less on the absolute luminance than the relation of its local variations to the surrounding luminance (see Wenger par. 0077).
 
Regarding claim 7, Jane in view of Liu in further view of Wenger discloses the method of claim 6, the computer storage device of claim 15, 
Wenger further discloses the maximum threshold value of the pixel-by-pixel bounds and the minimum threshold value of the pixel-by-pixel bounds are determined using a threshold stimuli and a source image (see Wenger par. 0077-0078, After that the threshold contrast remains nearly constant over a wide range of intensities. Under optimal conditions, the threshold contrast can be less than 1%, but the exact figure depends on the light color and the spatial and temporal frequency of the stimulus. The luminance range in which the threshold contrast is nearly constant is the range typically encountered in most image processing applications. Thus, the constant threshold contrast can be used as a guide for setting up the pre-determined level for message providing).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wenger into the system of Jain and Liu to include a Weber-Fechner law established based on the fact that the response of the human visual system depends much less on the absolute luminance than the relation of its local variations to the surrounding luminance (see Wenger par. 0077).

Regarding claim 9, Jain in view of Liu discloses the method of claim 1, the computer storage device of claim 10, 
 Jain in view of Liu does not explicitly discloses the pixel-by-pixel bounds is based on a Weber-Fechner relation.  
However, in analogues art, Wenger discloses the pixel-by-pixel bounds is based on a Weber-Fechner relation (see Wenger par. 0070, Convert the sampled value into a representation close to the human eye's perception at step 801. This could, for example, involve the application of Weber-Fechner law, which represents the relation between the magnitude of physical stimulus and the magnitude of psychological sense in human being).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wenger into the system of Jain and Liu to include a Weber-Fechner law established based on the fact that the response of the human visual system depends much less on the absolute luminance than the relation of its local variations to the surrounding luminance (see Wenger par. 0077).

9.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Patent Application Publication No. 2018/0253866 (hereinafter Jain) in view of Liu et al. US Patent Application Publication No. 2013/0298195 (hereinafter Liu) in view of Lee et al. US Patent Application Publication 2019/0130110 (hereinafter Lee).
Regarding claims 8 and 17, Jain in view of Chow discloses the method of claim 1, the computer storage device of claim 16,
Jain in view of Chow does not explicitly discloses the adversarial example generation technique includes using at least one of a Fast Gradient Sign Method (FGSM), a Deep Fool Method (DFM), or a Jacobian-based Saliency Map Attack (JSMA).
However, in analogues, Lee discloses the adversarial example generation technique includes using at least one of a Fast Gradient Sign Method (FGSM), a Deep Fool Method (DFM), or a Jacobian-based Saliency Map Attack (JSMA) (see Lee par. 0141, The trained neural network is then extended to include multiple sets of output nodes, e.g., two sets of output nodes are assumed for the illustrative embodiments described previously (step 720). From a given original training data set, a noisy training data set and adversarial training data set are generated, such as by using the fast gradient sign methodology with different multipliers for the different training data sets (step 730). A first set of output nodes is trained using the original (unperturbed) training data set and the noisy training data set (step 740)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of Jain and Chow to include a first set of training data is the original set of training data used to train the original model. A second set of training data are noisy data samples generated from the first set of training data with very small perturbations, using a method such as fast gradient sign methodology (see Lee par. 0025).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571) 270-7635. The examiner can normally
be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433